DISSENTING OPINION
By MATTHEWS, J.
The majority has reversed the judgment of the Common Pleas Court and entered a final judgment diametrically contrary. As the trial court made no specific finding of facts, the only theory upon which the reversal can be justified is that it is required by the application of the law to any conceivable finding of facts absolutely required by the evidence. I say absolutely required by the evidence, because only two speak for the court and the constitution (Art. IV, §8) forbids the reversal on the ground that the judgment is against the weight of the evidence.
Assuming the law on the subject of gifts causa mortis to be as stated in the majority opinion, there still remains the necessity of finding facts to which to apply that law. Now was the trial court required to reach the conclusion the majority say should have been reached? It seems to me that to answer this in the affirmative is equivalent to saying that the trial court was under no duty to pass on the credibility of witnesses and weigh the evidence.
The bond which is the subject-matter of this action was found in the decedent’s safe deposit box in a bank. It was enclosed in a sealed and stamped envelope, addressed *274to the claimant; It was not accompanied by any statement of the decedent as to his purpose in placing it- in a stamped, addressed, and a sealed envelope, and then instead of mailing it placing it in his box in the bank. Certainly no inference can be drawn that he had any intention to make an immediate gift — just the contrary. If he had had any intention to part with the title at that time, he would have placed the envelope in the • mail-box rather than in his own safe deposit box. Whatever may be inferred from these acts as to the intention of the decedent at that time, they certainly are no evidence of a delivery.
The only other evidence is that of the niece of the decedent. She testified that about two days before his death, and when he knew death was approaching, he gave her the key to his safe deposit box and told her to get this envelope and mail it, but because she could not leave him, on account of his condition, she did not go to the bank before his death. According to the witness no one was present when this occurred. In the Common Pleas Court she testified that the decedent had given her a writing signed by him, directing the bank to allow her to open the box. She said this order could not be found, although she was the executrix, and apparently had full charge of decedent’s papers. In the Probate Court she testified that no writing of that sort or any sort had been given her. Furthermore, this witness said nothing about any delivery of keys to her when she testified in the Probate Court. She was questioned about the identical conversation, and if anything had been said about keys it would naturally have been called to her mind. Her failure to include it in her first recital was a circumstance that could not be overlooked. There are many other circumstances shown by her testimony having something to do with the weight to be given to it.
Now the majority states the rule that gifts causa mortis “are not favored in law, and must be clearly proved.” The trial court was bound to follow that rule in weighing the evidence and determining whether the requirement had been met. It reached the conclusion that it had not. This court, without the advantage of seeing the witnesses, says by its decision that the evidence was so conclusive that it established the fact as a matter of law, leaving nothing to be done but the entering of final judgment. A final judgment oould be based on no other hypothesis, and a mere reversal and remanding for a new trial cannot be based upon a finding that the judgment is against the weight of the evidence, no matter how confidently the majority may hold that opinion.
The burden of proof was upon the claimant to establish the gift not merely by a preponderance of the evidence, but by clear proof of it. The trial court certainly in the exercise of the judicial function had some- duty of determining whether he was convinced by the evidence. Without expressing any independent conclusion on the credibility of the witness, I' do say that in my opinion the trial court’s action cannot be said to have been so manifestly unreasonable as to justify this court in even saying that his conclusion was against the weight of the evidence, much less against facts conclusively established.
A reading of the opinion will convince one that the decision is really based on an analysis and weighing of the evidence. Having weighed the evidence, my associates reached a conclusion contrary to that of the trial judge as to whether the gift causa mortis had been clearly proven. A reversal for that reason is based on the weight of the evidence, and can only be entered on the concurrence of all the judges.